
	

114 HR 588 IH: Medicare Beneficiary Preservation of Choice Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 588
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Rothfus (for himself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To preserve Medicare beneficiary choice by restoring and expanding the Medicare open enrollment and
			 disenrollment opportunities repealed by section 3204(a) of the Patient
			 Protection and Affordable Care Act.
	
	
 1.Short titleThis Act may be cited as the Medicare Beneficiary Preservation of Choice Act of 2015. 2.Preservation of Medicare beneficiary choice under Medicare Advantage (a)In generalSection 1851(e)(2) of the Social Security Act (42 U.S.C. 1395w–21(e)(2)) is amended by amending subparagraph (C), as amended by section 3204(a) of the Patient Protection and Affordable Care Act (Public Law 111–148), to read as follows:
				
					(C)Continuous open enrollment and disenrollment for first 3 months in subsequent years
 (i)In generalSubject to clause (ii) and subparagraph (D), at any time during the first 3 months of a year, or, if the individual first becomes a Medicare Advantage eligible individual during a year, during the first 3 months of such year in which the individual is a Medicare Advantage eligible individual, a Medicare Advantage eligible individual may change the election under subsection (a)(1).
 (ii)Limitation of one change during open enrollment period each yearAn individual may exercise the right under clause (i) only once during the applicable 3-month period described in such clause in each year. The limitation under this clause shall not apply to changes in elections effected during an annual, coordinated election period under paragraph (3) or during a special enrollment period under paragraph (4).
 (iii)Limited application to part DThe previous provisions of this subparagraph shall only apply with respect to changes in enrollment in a prescription drug plan under part D in the case of an individual who, previous to such change in enrollment, is enrolled in a Medicare Advantage plan..
 (b)Conforming amendmentSection 1860D–1(b)(1)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is amended by striking , (C),.
 (c)Effective dateThe amendments made by this section shall apply with respect to 2016 and succeeding years.  